Filed 1/6/14 P. v. Hill CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C073605

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F02024)

         v.

CHASE HILL,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
         A complaint, later deemed an information, accused defendant Chase Hill of
forcible rape (count one; Pen. Code, § 261, subd. (a)(2))1 and forcible sodomy (count
two; § 286, subd. (c)(2)).
         Defendant pleaded no contest to both counts in return for a stipulated state prison
term of 11 years (the upper term of eight years on count one, and three years consecutive



1        Undesignated section references are to the Penal Code.

                                                             1
on count two). Defendant also admitted violating probation in a separate case, on which
sentence was to run concurrent. According to the prosecutor’s uncontested statement, on
or about March 4, 2007, while visiting the victim in her home, defendant had forcible
sexual intercourse with her and committed forcible sodomy on her.
       The trial court thereafter imposed the agreed 11-year state prison term and
terminated defendant’s probation in the prior case. The court granted defendant 454 days
of presentence custody credits (395 actual days and 59 conduct days). The court imposed
a $240 restitution fine (§ 1202.4, subd. (b)) and a suspended parole revocation restitution
fine in the same amount (§ 1202.45), a $40 court security fee (§ 1465.8), and a $30 court
facilities fee (Gov. Code, § 70373). The court also ordered victim restitution in an
amount to be determined.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                                         NICHOLSON              , Acting P. J.

We concur:

      HULL                   , J.


      HOCH                   , J.


                                              2